 In the Matter of GENERAL MOTORS CORPORATION, CHEVROLET MOTORDIVISION, BALTIMOREandINTERNATIONAL UNION OF OPERATING EN-GINEERS, LOCAL 272 (AFL)Case No R-8789.DecidedJuly 9, 1942Jurisdiction: truck and chassis manufactuiing and assembling industryInvestigation and Certification of Representatives.refusal to accord petitioneriecognition, election necessaiyUnitAppropriatefor CollectiveBargaining:all shift-operating engineers at thepowerhouse of one of the Company's plants, excluding the chief engineer,boiler-room engineers, and ashmen, boiler-ioom engineersexcluded,despitepetitioner's request for then inclusion, on basis of past history of employeeorganization and collective bargainingMr. Earle K. Sliawe,for the Board.Mr Henry M HoganandMr. Denton Jolly,of Detroit, Mich, forthe CompanyMr Jacob J. Edelman, Mm Isidor Roman,andMr Roscoe Emin-izer,of Baltimore, Md , for Local 272Mr Frank J BenderandMr. Emil L Luter,of Baltimore, Md,Mr Maurice SugarandMr Ernest Goodmanof Detroit, Mich, forthe UnitedMr. Harry H Ruskin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TILE CASEUpon petition duly filed by International Union of Operating En-gineers, Local 272, affiliated with the Ameiican Federation of Labor,herein called Local 272, alleging that a question affecting commercehad arisen concerning the representation of employees of GeneralMotors Corporation, Chevrolet Motor Division, Baltimore, Maryland,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Gustaf B.Erickson, Tiial ExaminerSaid hearing was held at Baltimore,Maryland, on April 30, 1942The Company, Local 272, and Inter-national Union, United Automobile, Aicraft, and Agricultural Iim-plement Workers of America, affiliated with the Congiess of Industrial42NLR B, No 512241Am GENERAL MOTORS CORPORATION,225Organizations, herein called the United, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issuesThe Trial Examiner's rulings, made at the hearing, are free fromprejudicial eiror and ate hereby affirmedThe Board has consideredthe briefs which were filed by the Company and Local 272 on May23, 1942, and by the United on May 25, 1942Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTITHE BUSINESSOF THE COMPANYGeneralMotors Corporation is a Delawaie corporation with itsprincipal office in New Yolk City and with other offices in Detroit,MichiganThe Chevrolet Motor Division, one of the-Company's sev-eral unincorporated divisions, operates a plant at Baltimore, Mary-land, which is herein called the Baltimore Chevrolet plant and is theonly plant involved in the present proceedingAt this plant theCompany is engaged in the manufacture and assembling of trucks andchassisMore than 60-percent of the productive materials, includingraw or partially fabricated materials, used at the Baltimore Chevroletplant come from outside the State of Maryland, and more than' 60pei cent of the finished products made at the plant are shipped out-side the State of Maryland by motor carriei, rail carrier, and othertypes of carrierThe Company admits for the purpose of this pro-ceeding that at the Baltimore Chevrolet plant it is engaged in coin-meice, within the meaning of the National Labor Relations ActIITHE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 272, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.InternationalUnion, United Automobile, Aicraft, and Agricul-tural Implement Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONPrior to the filing of the petition herein, Local 272 requested recog-nition from the Company as the exclusive bargaining representativeof the licensed employees in the powerhouse at the Company's Balti-more Chevrolet plant.The Company refused to recognize Local 272472814-42-vol 42-15 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDas such representative for the reason that it had a contract with theUnited which covered some of the employees sought to be representedby Local 272The United and the Company have had contractual relations cov-ering production and maintenance employees at various plants of theCompany since June 24, 1940On June 3, 1941, a contract 1 wasexecuted superseding the agreement of June 24, 1940The 1941 con-tractprovided for recognition of the United as the exclusiverepresentative of "production and maintenance employees and me-chanical employees in engineering department shops" of the Com-panyThe Baltimore Chevrolet plant was among the Company'splants covered by the contract, which was by its terms to continuein effect until Apiil 28, 1942, and was subject to modificatioii, change,or termination upon written notice by either party to the other 60days prior to April 28, 1942 In the absence of such notice, thecontract was to continue in force subject to termination or modifica-tion thereafter upon 60 days' noticeAt the time of the hearing, thecontract had expired, but the Company and the United were con-tinuing to operate under it with the understanding that its extensionwas abiding the resolution of certain points of disagreement betweenthemA statement of the Regional Director, introduced into evidenceat the hearing, shows that Local 272 represents a substantial numberof employees in the unit herein found to be appropriate 2TheUnited submitted no authorization or membership-application cards,but relied upon its contract with the Company and asserted that itrepresented five boiler-room engineers and two ashmen in the power-house, as membersWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the ActIV THE APPROPRIATE UNITLocal 272 contends that all boiler-room engnleeis and shift-open at-ing engineersemployed in the powerhouse at the Baltimore Chevro-let plant, excluding the chiefengineerand ashmen,constitute an'The contract was executed by the Company and "Interiratioual Union, United Auto-mobileWorl.eis of America, C I 0," thenameby which the United wis then known2The Regional Ditector iepoitecl that Local 272 submitted eight authorization andmembership application carers, dated as follows one in 14 Irv 1939, six in November 1941,and one in Februaiy 1942, that all the Garda bin e signatures which appeared to begenuine,and that all the names on the cards were on the Cempai i s pav toll of Feb-ruary 25, 1942As fuitber proof of such representation, Local 272 introduced intoe%idence eight authorization (aidswhich boie the names ofthe shiftoperatingengineersand thiee boiler-room engineersemployed at the powerhouse at the time of theheaiingThereare five employees in the unit hereinfound to be appropriate- GENERAL MOTORS CORPORATION227appropriate unitThe United does not object to a unit of only theshift-operating engineers, but opposes the inclusion of the boiler-room engineers in such a unitThe Company likewise contends thatthe unit sought by Local 272 is inappropriate, but takes the positionthat, if the Board should find a unit of shift-operating engineersappropriate, the chief engineer should be excludedBoth the Com-pany and the United are opposed to having the ashmen and the boiler-s oom engineei s in separate unitsThe Company and the United contend that the contract of June 3,1941, covered the boiler-room engineersPursuant to a Decision andDirection of Elections 3 issued by the Board on February 28, 1940,electionswei e conducted among all production, maintenance andmechanical employees at the Baltimore Chevrolet plant, excluding theshift-opei atmg engineers and the chief engineer, among othersOnAugust 2, 1940, on the basis of the elections, the Board certified theUnited as the exclusive representative of the employees at the Balti-more Chevrolet plant in the unit set forth above 4 Thereafter, theUnited supplemented the 1941 agreement by negotiating with thelocalmanagement of the Baltimore Chevrolet plant with respect towages and conditions of employment of hourly paid employees, in-cluding the boiler-room engineers and the ashmenThe boiler-roomengineers were not expressly excluded from the production and main-tenance unit found appropriate by the Board in the Decision andDirection of Elections of February 28, 1940, and there is testimonythat they were permitted to vote in the subsequent electionsTheCompany and the United have been bargaining for the boiler-roomengineers at 70 other plants of the Company in which similar unitswere held appropriateThe powerhouse at the Baltimore Chevrolet plant occupies aseparate building about 200 yards from the assembly line and about75 yards from the service buildingIt supplies steam and generatespower for the Baltimore Chevrolet plant and for the nearby FisheiBody_ plant of the Company.Regardless of the work schedule atthe plant, the powerhouse is operated daily on a 24-hour basis by fiveboiler-room engineers, five shift-operating engineers, two ashmen, andone chief engineerThe boiler-room engineers work in the boilerroom, where they fire and steam the boilersThey also look after theoperation of the engines when requested to do so- by the shift-opei ating engineers or by the chief engineerThey hold second-grade licenses issued by the State of Maryland, and they are hourlypaidThe shift-operating engineers work in the engine room, areMattei of Ceneial Mntorc CoipoiationandInternational Union,U A W A,affiliatedwith, theA F L, et (17, 20N L R B 9504Matter ofGenet atMotoia Co, potationandInternational Union,U A W A,affiliatedwith the A I L,et at ,26 N L R B 60 228DECISIONSOF NATIONALLABOR RELATIONS BOARDin chaige of the shift at the powerhouse, and aie iesponsible formajor repairs to the boileis and enginesThey can iecommend hir-ing, discharge, and advancement of other employees, but the finaldecision in these matters is left to the chief engineerThey holdfirst-grade licenses issued by the State of Maryland, and they arepaid on a salary basisTheie is testimony that the practice ofthe Company has been to require a second-grade license for the posi-tion of boiler-room engineer and a first-grade license for the positionof shift-operating engineer, although the Company disputes therequirement as to boiler-room engineers.The ashmen clean the ashesfrom the ash pits, do general cleaning, and haul coalThey are notmechanics, ai e not licensed, and are hourly paidThe chief engineeris in complete charge of the powerhouse and is a licensed, first-gradeengineer.Local 272 includes only licensed engineers within its jurisdiction.It contends that the boilei-ioom engineers and the shift-operatingengineers should be included in the same unit, since the employeesin both these classifications are licensed mechanics and are qualifiedto do the same kind of work, except for the limitations imposed bytheir respective licenses.The United contends that a license is nota prerequisite for membership in its organization, that it has bar-gained for the boiler-room engineers in the past, and that, if theboiler-room engineers aie excluded fiom the unit now in effect, theywill be deprived of their plant-wide seniority under the contractbetween the United and the CompanyThere is evidence that one ofthe boiler-room engineers was formerly a production employeeTheUnited contends further that the classification of ashnien is nodifferent from that of boiler-room engineers, since the ashnien, attimes, do some of the work of the boiler-room engineers and, likethe boiler-room engineers, are subject to the orders of the shift-operating engineersThe Company_ contends that State licensesfurnish no sound basis for determining what unit is appropriate, andthat it would be improper to carve a unit from a larger unit in whichbargaining has already proved satisfactoryThe history of employee organization in the Baltimore Chevroletplant, our certification of the United as the representative of theemployees in an industrial unit, the benefits (including plant-wideseniority)which the boiler-room engineers have received as a resultof bargaining by the United, and the fact that the boiler-room engi-neers are essentially firemen with certain additional duties, all indicatethe appropiiateness of an industrial unit including the boiler-roomengineersHowever, the shift-operating engineers are presentlywithout representation, and there is testimony that they desire tobargain with the Company through a representative of their own GENERAL MOTORS CORPORATION229choosing.Accordingly, we find that all shift-operating engineersof the Company at the powerhouse of the Baltimore Chevrolet plant,excluding the chief engineer, boiler-room engineers, and ashmen, con-stitute a unit appropriate. for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by seciet ballot among theemployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the DirectionThe United would not commit itself at the hearing as to whetheror not it wanted to appear on the ballot should the Board find appro-priate a unit consisting only of shift-operating engineers.Sincetheie is no showing that the United has any representation amongthe shift-operating engineers, and since the United has not bargainedfor them with the Company, we shall omit the United's name fromthe ballot.Since we have found appropriate a unit different from that uugedby Local 272 in its petition and at the hearing, leave is hereby givenlocal 272 to withdraw its petition, if it should so desire, by givingnotice to that effect to the Regional Director'within five (5) daysafter the date of this Decision and Direction of ElectionDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsCorporation, ChevroletMotor Division, Baltimore,Maryland, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Fifth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately pieceding the date of this Direction, including 230DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees who did not work during such pay-ioll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingemployees who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by InternationalUnion of Operating Engineers, Local 272, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining. In the Matter of GENERAL MOTORS CORPORATION, CHEVROLET MOTORDIVISION, BALTIMOREandINTERNATIONAL UNION OF OPERATING EN-GINEERS,LOCAL 272 (AFL)Case No R-3789AMENDMENT TO DIRECTION OF ELECTIONAugust 11, 1942On July 9, 1942, the National Laboi Relations Boaid, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled pi oceedings,l the election to be held within thirty (30) daysfrom the date of the Direction under the direction and supervisionof the Regional Directoi for the Fifth Region (Baltimore, Maiyland)The Board, having been advised k',v the Regional Director that alonger time within which to hold the election is necessary, herebyamends the Direction of Election issued on July 9, 1942, by strikingtherefrom the words "not latei than thirty (30) days from the dateof this Direction" and substituting theiefor the words "at such futuretime as the Board may hereafter direct "MR. Wm M. LEISERsoN took not part in the consideration of theabove Amendment to Direction of Election.' 42 N L R B 22442N L R B, No 51a231 '